— Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered November 7, 1990, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that he received the ineffective assistance of counsel is without merit. The trial counsel provided meaningful representation, making proper pretrial motions, effectively cross-examining witnesses, delivering cogent opening and closing statements, and raising proper objections (see, People v Satterfield, 66 NY2d 796). The defendant’s primary complaint was with respect to the trial counsel’s unsuccessful trial tactics, which does not establish that he was ineffective (People v Baldi, 54 NY2d 137).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.